UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6784



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


DINO MARCELLUS GILES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-04-65-1-IMK)


Submitted:   July 27, 2005                 Decided:   August 5, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dino Marcellus Giles, Appellant Pro Se.   Bonnie S. Greenberg,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dino Marcellus Giles, a federal prisoner, appeals the

district   court’s   order       accepting   the    magistrate    judge’s

recommendation and dismissing Giles’ petition filed under 28 U.S.C.

§ 2241 (2000), and the court’s order denying his motion for

reconsideration.     We   have    reviewed   the   record   and   find   no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. See United States v. Giles, No. CA-04-65-1-IMK

(N.D.W. Va. Apr. 28, 2005; May 12, 2005).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  AFFIRMED




                                   - 2 -